Title: To James Madison from James Monroe, 16 December 1800
From: Monroe, James
To: Madison, James


Dear Sir
Richmond 16. Decr. 1800.
I shod. have written you on friday but had nothing to communicate, nor indeed have I at present, unless the equal & unanimous vote of So. Carolina for Mr. Jefferson & Burr be so. It is understood that No. C. voted as we always heard she wod. that is 8. for J. & B. 4. for A. & P.; of Georgia, Tenessee & Kentuckey we know nothing, nor do we of the Eastern States. I think it probable the vote for Mr. J. & B. will be equal. Colo. Newton of Norfolk calld to ask our opinion the day you left town, on the propriety of instituting a bank of 1.000.000. of dolrs. under the auspices of the State at Richmond, with branches at Norfolk & Stanton or Winchester, the State to subscribe 400.000 dolrs. He says the bank at Norfolk overwhelms all not its creatures—that the deposit is 150.000. and that it makes for the UStates a clear profit of 20.000 pr. quarter. He thinks it wod. be of immense utility in many ways considering the UStates have banks, & furnish a fund to purchase arms for the State. Tell me what you think of this. Our best respects to Mrs. Madison. Yr. friend & servt
Jas. Monroe
